                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON
 1
 2                                                          Dec 03, 2019
                                                                 SEAN F. MCAVOY, CLERK

 3
 4                       UNITED STATES DISTRICT COURT
 5                    EASTERN DISTRICT OF WASHINGTON
 6
 7 MICHAEL ZWICKER, individually and
 8 as a member of the marital community;        NO. 2:17-CV-00415-SAB
 9 and BRANDY ZWICKER, individually
10 and as a member of the marital community, ORDER OF VOLUNTARY
11              Plaintiffs,                     DISMISSAL WITH PREJUDICE
12              v.                              OF PLAINTIFF MICHAEL
13 OKANOGAN COUNTY PUBLIC                       ZWICKER’S CLAIMS AGAINST
14 HOSPITAL DISTRICT NO. 4, a                   ALL DEFENDANTS
15 municipal corporation and public hospital
16 district doing business as NORTH
17 VALLEY HOSPITAL; JAN GONZALES,
18 individually and as a representative of
19 North Valley Hospital; HELEN
20 VERHASSELT, individually and as a
21 representative of North Valley Hospital;
22 RON O’HALLORAN, individually and as
23 a representative of North Valley Hospital;
24 HELEN CASEY individually and as a
25 member of the North Valley Hospital
26 Board of Commissioners; DICK
27 LARSON, individually and as a member of
28 ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE OF
   PLAINTIFF MICHAEL ZWICKER’S CLAIMS AGAINST ALL
   DEFENDANTS * 1
1
     the North Valley Hospital Board of
2
     Commissioners; CLARICE NELSON,
3
     individually and as a member of the North
4
     Valley Hospital Board of Commissioners;
5
     ADAM TIBBS, individually and as a
6
     member of the North Valley Hospital
7
     Board of Commissioners; and HERB
8
     WANDLER, individually and as a member
9
     of the North Valley Hospital Board of
10
     Commissioners,
11
                  Defendants.
12
13
           Before the Court is Plaintiffs’ Voluntary Dismissal with Prejudice of
14
     Plaintiff Michael Zwicker’s Claims against all Defendants, ECF No. 30. Pursuant
15
     to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Michael Zwicker moves to dismiss all
16
     claims brought by him, with prejudice. The Court finds good cause to accept the
17
     notice and enter it into the record.
18
           Accordingly, IT IS HEREBY ORDERED:
19
           1. Plaintiffs’ Voluntary Dismissal with Prejudice of Plaintiff Michael
20
     Zwicker’s Claims against all Defendants, ECF No. 30, is ACCEPTED and
21
     ENTERED into the record.
22
     //
23
     //
24
     //
25
     //
26
     //
27
28 ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE OF
   PLAINTIFF MICHAEL ZWICKER’S CLAIMS AGAINST ALL
   DEFENDANTS * 2
1        2. Plaintiff Michael Zwicker and claims brought by him are DISMISSED
2 with prejudice and without costs or attorney fees to any party.
3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
4 this Order, to provide copies to counsel, and to close the file.
5        DATED this 3rd day of December 2019.
6
7
8
9
10
11                                                   6WDQOH\$%DVWLDQ
12                                              8QLWHG6WDWHV'LVWULFW-XGJH
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE OF
   PLAINTIFF MICHAEL ZWICKER’S CLAIMS AGAINST ALL
   DEFENDANTS * 3
